United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2222
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Walter Tomasino-Zapata,                  *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 20, 2007
                                 Filed: March 1, 2007
                                  ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Walter Tomasino-Zapata (Zapata) appeals the sentence the district court1
imposed after he pleaded guilty to illegally reentering the United States, in violation
of 8 U.S.C. § 1326(a) and (b)(2), and to identity theft, in violation of 18 U.S.C.
§ 1028A. His counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), and Zapata has filed a supplemental brief.




      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
       Zapata entered into a plea agreement in which he waived his right to appeal.
We conclude that the waiver is valid, because the record shows that Zapata entered
into both the plea agreement and waiver knowingly and voluntarily. See United States
v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc) (this court will enforce
appeal waiver contained in plea agreement when “both the waiver and plea agreement
were entered into knowingly and voluntarily”). To the extent Zapata argues his
counsel was ineffective, we see no reason to depart from this court’s usual rule of
requiring ineffective-assistance claims to be raised in a 28 U.S.C. § 2255 motion,
where a proper record can be developed. See United States v. Ramirez-Hernandez,
449 F.3d 824, 827 (8th Cir. 2006) (this court “will consider ineffective-assistance
claims on direct appeal only where the record has been fully developed, where not to
act would amount to a plain miscarriage of justice, or where counsel’s error is readily
apparent”).

       Having determined that Zapata’s plea and appeal waiver were voluntary and
knowing, we conclude the waiver bars the arguments raised by Zapata and his
counsel. In addition, we have reviewed the record in accordance with Penson v. Ohio,
488 U.S. 75, 80 (1988), and we find no nonfrivolous issues that fall outside the scope
of the appeal waiver. We conclude that no miscarriage of justice would result from
enforcing the waiver in this appeal. Cf. Andis, 333 F.3d at 890 (court will not enforce
valid plea waiver where to do so would result in miscarriage of justice). Thus, we
specifically enforce the appeal waiver by dismissing this appeal. We also grant
counsel’s motion to withdraw.
                       ______________________________




                                         -2-